Citation Nr: 1759765	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Chuck R. Pardue, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1956 to December 1957.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the RO that, in pertinent part, found new and material evidence to reopen; and then denied service connection for a bilateral hearing loss disability on the merits.  The Veteran timely appealed.

In October 2015, the Veteran testified during a video conference hearing before the undersigned. During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In November 2015, the Veteran submitted additional evidence to the Board. The Board accepted that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2017).

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.

In a March 2016 decision, the Board, in pertinent part, found new and material evidence to reopen; and then denied service connection for a bilateral hearing loss disability.

The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Partial Remand, the parties moved to vacate that portion of the Board decision that reopened and denied entitlement to service connection for a bilateral hearing loss disability; and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim for service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the November 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The RO's November 2006 decision, denying service connection for a bilateral hearing loss disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  The evidence received since the RO's November 2006 denial is new and material; and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection for a bilateral hearing loss disability in November 2006 on the basis that evidence did not reveal that the Veteran developed hearing loss during active service, or that the Veteran currently had a bilateral hearing loss disability due to active service.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, his personnel records, and statements from the Veteran.

Service treatment records show that the Veteran did not undergo audiometric testing at the time of enlistment in August 1956.  His hearing at the time was 15/15, bilaterally, for whispered voice.  The Veteran did undergo audiometric testing at the time of separation in October 1957.  

Service personnel records show that the Veteran was stationed at Nellis Air Force Base in Nevada from January 1957 to December 1957, and that his duty title was Aircraft Control and Warning Operator.  His specialties included radiation-radar systems helper.

Based on this evidence, the RO concluded that audiometric findings did not meet VA criteria established for impaired hearing to be considered a disability; and there was no showing of any current hearing loss due to active service, in a November 2006 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The November 2006 rating decision, therefore, became final.

The present claim was initiated by the Veteran in February 2010.  Evidence added to the record includes a July 2010 VA examination report showing some loss of hearing in the left ear; and an opinion that the left ear hearing loss was less likely than not caused by active service due to normal hearing sensitivity in both ears on separation in 1957.  Also added to the record are an October 2015 audiological evaluation and an October 2015 hearing transcript.  In particular, the Veteran testified that he was located at a nuclear test site in Nevada in 1957 and was present for 29 explosions.  He testified to being exposed to ionizing radiation, and submitted an article regarding radiation-induced hearing loss.  The Veteran testified that he provided security during the testing of weapons, and that he wore a radar badge and earplugs.  He testified that the explosions were so loud that you felt it in your ear, even with earplugs.  The Veteran also was exposed to excessive noise from supersonic jets, which were tested and practiced stunts at the Air Force Base in 1957.
   
New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the July 2010 VA examination report, the October 2015 audiological evaluation, and the Veteran's October 2015 testimony.  Given the presumed credibility, the additional evidence is both new and material.

Hence, the Veteran's claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C. § 5108.


ORDER

The application to reopen the previously denied claim of service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to acoustic trauma during active service at Nellis Air Force Base in Nevada.  Specifically, he described serving at a nuclear test site in Nevada and being exposed to ionizing radiation from 29 explosions.  He testified that he did use hearing protection in active service, but he still felt the explosions in both ears. He also was exposed to acoustic trauma from the fly over and practice stunts of "Thunderbird 13"-i.e., supersonic jets.  He now suffered from hearing loss.  The Veteran is competent to report on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, his statements are consistent with the circumstances of his service, and the Board finds that there is credible evidence of in-service noise exposure.

VA audiometric test results in July 2010 reveal that the Veteran has hearing loss of the left ear recognized as a disability for VA purposes.

The results of an October 2015 audiogram appear to show a bilateral hearing loss disability in both ears.
 
In July 2010, a VA audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of active duty noise exposure.  The audiologist reasoned that the Veteran's service treatment records show normal hearing at separation.  The Veteran also stated his duties were associated with radars, and he did not report being around aircraft.  The Board notes that this rationale is not consistent with the Veteran's subsequent testimony of being exposure to acoustic trauma in active service from supersonic jets.  Moreover, as noted above, the Veteran reports being exposed to ionizing radiation from 29 explosions and has submitted an article pertaining to radiation-induced hearing loss.  

The Court has held that applicable regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.   Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

Given the claim that the Veteran had significant noise exposure from being present for atomic explosions and from supersonic jets, an examination is needed to determine whether the Veteran has a current bilateral hearing loss disability that had its onset during service or is related to his active service-to specifically include acoustic trauma from 29 atomic explosions and from supersonic jets, and to exposure to ionizing radiation; or if disability is otherwise related to his active service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify any radiation exposure that the appellant may have had.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss disability of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

Based on examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include reports of noise exposure from atomic explosions and from supersonic jets, and from exposure to ionizing radiation.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's testimony. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


